Opinion of the Court
PER CURIAM:
Found guilty by a special court-martial, convened aboard the U.S.S. HAZELWOOD (DD 531), of the larceny of a radio, the accused stands before us sentenced to bad-conduct discharge, confinement at hard labor for four' months, and reduction. Our examination of the record discloses, among other things, that evidence was received of incriminating statements made by the accused to his ship’s Executive Officer while he was suspected of the offense charged without delivery of the requisite warning under Uniform Code of Military Justice, Article 31, 10 USC § 831. Moreover, in rebuttal to evidence of accused’s general reputation for honesty, the trial counsel was permitted to introduce proof of specific acts of misconduct. Receipt of the statements and proof of such acts were prejudicially erroneous. United States v Tharp, 11 USCMA 467, 29 CMR 283; United States v Nicholson, 8 USCMA 499, 25 CMR 3.
The decision of the board of review is reversed and the record of trial is returned to The Judge Advocate General of the Navy. A rehearing may be ordered.